                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN

DAPHNE SLATER

       Plaintiff,                                    Case No.: 18-cv-11415
                                                     Hon. Matthew L. Leitman
v.

ANN ARBOR PUBLIC SCHOOLS
BOARD OF EDUCATION,

     Defendant.
__________________________________________________________________/

                         STIPULATED PROTECTIVE ORDER

       Pursuant to Federal Rule of Civil Procedure 26(c), the parties stipulate to the

following protective order, and IT IS ORDERED that the following information is

deemed confidential:

       a) Personnel records of current or former employees, including documents

defined as personnel records by the Bullard Plawecki Employee Right to Know Act,

MCL 423.501 et seq;

       b) Medical and mental health records relating to the Plaintiff or any other

party (e.g. emails in which a party discloses medical or mental health information);

       c) Financial, tax and other similar confidential and personal information

relating to Plaintiff.
      This confidential information shall only be used to prosecute or defend this

action and shall not be disclosed to (or the content discussed with) anyone other than

the following persons:

      a.     The named parties in this case, their attorneys, and their support staff

             (e.g., copying and document management personnel).

      b.     Independent experts or consultants engaged by a party’s attorneys to

             assist in the preparation and trial of this case who agree to abide by the

             terms of this Protective Order by signing Exhibit A and who are

             approved by the producing party pursuant to paragraph 5 below.

      c.     Deposition witnesses whose testimony is being taken with respect to

             the document or thing, or about the subject matter of the document or

             thing, who agree to abide by the terms of this Protective Order.

      d.     This Court and its staff members.

      Any such information, that a party believes in good faith to be confidential

pursuant to this order, may be redacted in electronic filings or otherwise filed

pursuant to local rule. A judge’s courtesy copy need not contain the redaction.

      This order does not authorize the filing of any documents under seal.

Documents may be sealed only if authorized by statute, rule, or order of the Court.

A party seeking to file under seal any paper or other matter in any civil case pursuant

to this section shall file and serve a motion or stipulation that sets forth (i) the
authority for sealing; (ii) an identification and description of each item proposed for

sealing; (iii) the reason that sealing each item is necessary; (iv) the reason that a

means other than sealing is not available or unsatisfactory to preserve the interest

advanced by the movant in support of the seal; and, if a party files a motion only, (v)

a memorandum of legal authority supporting the seal. See Local Rule 5.3. No party

shall file or otherwise tender to the Clerk any item proposed for sealing unless the

Court has entered an order allowing filing under seal.

      Whenever a motion or stipulation to seal is filed, the party seeking to file

under seal shall submit a proposed order which states the particular reason the seal

is required. The proposed order shall be submitted via the link located under the

“Utilities” section of CM/ECF.

                                        /s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: April 19, 2019

We stipulate to entry of this order:

s/ Nicholas Roumel                            s/Richard M. Mitchell
Attorney for Plaintiff                        Attorney for Defendant
101 N. Main St., Suite 555                    Maddin, Hauser, Roth & Heller, P.C.
Ann Arbor, MI 48104                           28400 Northwestern Hwy, 2nd Floor
(734) 663-7550                                Southfield, MI 48034
nroumel@nachtlaw.com                          (248) 827-1875
                                              rmitchell@maddinhauser.com
April 18, 2019                                April 18, 2019 w/permission NR
